                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
Erik Yarmey,                               :
                                           :
               Plaintiff                   :
                                           :
                                          :                    Civil Action No. ________________
               v.                         :
                                          :
University of Pennsylvania                :
                                          :
               Defendant.                 :
__________________________________________:

                                           COMPLAINT

       1.      From August 2017 to the Spring of 2019, Plaintiff Erik Yarmey was a student in

University of Pennsylvania’s (“Defendant” or “the University” or “Penn”) College of Liberal

and Professional Studies (“LPS”) Post-Baccalaureate program (“the Program”).

       2.      As Defendant knew, Erik was a student with disabilities, including neuropathy

and major depressive disorder. Erik became sick in his first semester in the Program. Due to his

illness and subsequent surgery, through one of its agents, Penn extended his time to complete the

Program through the end of the fall semester of 2019 at the earliest. Erik planned out his course

of study based on that timeline.

       3.      In the summer and fall of 2018, despite Erik repeatedly reporting extreme stress,

exacerbation of physical symptoms of his disabilities, and being hospitalized, Penn changed that

timeline. It imposed on Erik a deadline of end of summer 2019, and then the end of the semester

of Spring 2019. The new, twice-shortened timeline was completely arbitrary, contrary to the

Program’s guidelines and to prior agreements with Penn’s agents, and impossible for Erik to

satisfy given his choices in reliance on the prior timeline and his disabilities.
       4.      As Erik struggled to meet this unachievable goal during the Fall of 2018, he

became increasingly depressed. During this time of struggle, agents of Penn failed to offer Erik

counseling and support that it had agreed to provide through its student health and disabilities

services offices. In addition, high-ranking faculty and staff in the program disparaged Erik

expressly because of his disabilities and suggested to him— a person who has dreamed of

becoming a doctor since caring for his mother during a prolonged battle with brain cancer —that

persons with disabilities simply should not be doctors. This intensified Erik’s depression-related

feelings of hopelessness, anxiousness, and worthlessness. It culminated in a suicide attempt in

December 2018.

       5.      Rather than assist Erik in stabilizing and healing so that he could complete the

Program, Penn refused to accommodate Erik. It continued to insist on the same deadline, and

ultimately dismissed him. Throughout his tenure in the Program, Erik received damaging,

erroneous advice from faculty that only aggravated his severe distress. Plaintiff therefore brings

this civil action under the laws of the United States and the Commonwealth of Pennsylvania to

remedy Defendant University of Pennsylvania’s violation of the Americans with Disabilities Act

(“ADA”), Section 504 of the Rehabilitation Act (“Section 504”), and breach of contract.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331. This civil action arises under the laws of the United States, specifically 42 U.S.C. § 12181

[12101], et seq., and 29 U.S.C. § 701, et seq.

       7.      This Court has supplemental jurisdiction over the state law claim in this case

pursuant to 28 U.S.C. § 1367. Plaintiff’s state law claim is so related to the claims that are

within this Court’s original jurisdiction that they form part of the same case or controversy.
         8.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claims set forth herein occurred

within the jurisdiction of this Court.

                                                PARTIES

         9.    Plaintiff Erik Yarmey resides in Texas.

         10.   Defendant University of Pennsylvania is a Pennsylvania private university, which

is a recipient of Federal funding, located at 3440 Market Street, Philadelphia, Pennsylvania,

19104.

                                         PERTINENT FACTS

         11.   Erik is a qualified individual with a disability within the meaning of Section

504 of the Rehabilitation Act (“Section 504” or “Rehabilitation Act”), 29 U.S.C. § 705(20),

and Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12102.

         12.   In August of 2017, Erik began attending University of Pennsylvania’s College

of Liberal and Professional Studies Post-Baccalaureate program.

         13.   Prior to his enrollment in the Program, Erik received his B.S. and his Masters in

Neuroscience from University of Texas Dallas. Erik graduated college cum laude and from

his master’s program with a 3.88 grade point average.

         14.   Erik was diagnosed with neuropathy following an accident in December 2013.

He is also diagnosed with major depressive disorder and post-traumatic stress disorder. Penn

was made aware of the major depressive disorder in the fall of 2017.

         15.   Penn was aware of Erik’s diagnosis of neuropathy at the time of his application to

the Program. It became aware of Erik’s mental health diagnoses during his time in the Program.
          16.   In the fall semester of 2017, Erik became ill, which may have been a result of

contact with a patient at the hospital during Erik’s internship at Penn’s medical school. He

required surgery. Erik met with Penn’s Student Intervention Services (“SIS”) and requested

information about a non-academic, or medical, withdrawal.

          17.   On or about the beginning of November 2017, Erik met with Jacqueline

McLaughlin, Director of Pre-Health Post-Baccalaureate programs, to discuss his surgery and

options for medical leave.

          18.   McLaughlin advised Erik that, pursuant to school policy, he would need to take a

leave of absence of one year. She stated that policy dictated that he move off campus during this

time, and that he would not have any access to campus resources or facilities in that time. She

also advised that he would need documentation that he was healthy enough to return in order to

return.

          19.   There is no such policy at Penn with these restrictions for a medical leave. Such a

policy would be discriminatory. There is a policy regarding incomplete coursework, which

states that “Students who accumulate two or more incomplete grades in a given semester may be

placed on a mandatory leave of absence until such work is finished. Students placed on a

mandatory leave must complete all outstanding course work before they are allowed to re-enroll

and continue with new work.” See Post-Baccalaureate Pre-Health Programs Student Handbook,

at lps.upenn.edu/sites/default/files/2020-10/prehealth-handbook-2020-2021.pdf. This was not,

however, a case of simple failure to complete work. It was an inability to complete work due to

illness and recovery from surgery. It would also not require a year to make up the work.

          20.   In these meetings, McLaughlin also repeatedly brought up Erik’s neuropathy,

which he had discussed in his application for the Program, his interview for the Program, and in
meetings with the Program, and suggested that he take the leave of absence as an opportunity to

get surgery for this condition. Surgery was not indicated for Erik’s neuropathy, which he had

explained to the Program.

       21.      Under these restrictions, Erik was adamant that he did not wish to take a leave of

absence. He asked McLaughlin about taking incompletes for his courses. McLaughlin told him

he could not.

       22.      McLaughlin told Erik that if he wished to return to the program in January 2018

for the Spring 2018 semester, she would require that he drop both of his courses from the Fall

2017 term. She told him he would not be able to attempt to complete them. He would not be

given a notation on his transcript—despite his documented illness and surgery which had

temporarily incapacitated him—that there was any reason for this retroactive course drop.

McLaughlin further told Erik he would need to be seen by a doctor and provide her with proof

that his neuropathy (an unrelated, pre-existing condition not germane to the surgery or illness)

would not cause any problems during the rest of his studies at Penn. Finally, McLaughlin

advised that during the Spring 2018 semester, Erik would only be allowed to take one or two

courses, and that one of the courses must be biochemistry.

       23.      In light of these restrictions and his illness, Erik asked what the timeline would be

for completion of the program. McLaughlin assured him he would have an extension to

complete the program, of at least one semester, possibly two. She stated, apparently ignoring the

idiosyncratic restrictions set forth in paragraph 22, that he would not be penalized for being ill.

       24.      The Post-Baccalaureate Program at Penn is advertised as a program that allows its

students to work on a personal timeline. See Penn Post-Baccalaureate Studies, at
lps.upenn.edu/non-degree-programs/pre-health (“[O]ur experienced advising team can help you

develop a personalized profile of classes.”).

       25.     Despite being in recovery from his illness and related surgery, Erik started

gathering the materials to meet the requirements that McLaughlin imposed on him alone, outside

of any Penn policy, to continue his studies. This included working to get an appointment with

his neurosurgeon and completing the forms McLaughlin was requiring.

       26.     Erik also met with several staff and different departments at Penn to try and

obtain the actual policy for a leave of absence at the university. He learned that it was not

uncommon for students to take less than a year off during a leave of absence. During this same

time, Erik experienced extreme and increasing stress. This slowed his recovery from surgery and

exacerbated his neuropathy.

       27.     During the Fall of 2018, Erik had been seeing a counselor at Penn’s Counseling

and Psychology Services (“CAPS”), Carmen Moedano. She and Erik contacted McLaughlin to

discuss a leave of absence of less than one year.

       28.     McLaughlin again insisted on Erik taking a year “or more” in a leave of absence.

She further suggested that Erik move back to Texas, second-guess his neurosurgeon’s judgment

that surgery was not yet indicated to address Erik’s neuropathy, and reiterated that the Program

would, despite having no such requirement in place as a matter of policy, require documentation

from a doctor that Erik was healthy enough to return and would not again have his time in the

program interrupted by any manifestation of his disabilities.

       29.     McLaughlin also again required that Erik take only one course upon his return:

Biochemistry. Given his undergraduate and graduate educational background, Erik did not
believe that taking Biochemistry in that semester would be advantageous to his transcript or his

professional goal of going to medical school. Erik explained this to McLaughlin.

       30.     Again, Erik followed this meeting by seeking the medical documentation that

McLaughlin required, which ultimately involved four medical appointments and extensive

testing. He also continued looking for more information on a leave of absence and access to

campus. He discovered that, contrary to what he was told by McLaughlin, Penn did have a card

which permitted students on leaves of absence to access campus and university resources,

sometimes referred to as a “Student on Leave Card.”

       31.     In a meeting in the end of November 2017 or the first week of December 2017,

Erik talked with McLaughlin about everything he had learned about leaves of absence at the

University. McLaughlin maintained that he needed a year off, maybe two, and again suggested

that Erik might address his neuropathy with surgery. McLaughlin told Erik that if there were any

other setbacks during his education at Penn, for any reason, that his status in the Program would

be brought into question.

       32.     Erik withdrew from both courses in the Fall of 2017, as McLaughlin had required,

but chose not to take a leave of absence because he could not get an agreement with McLaughlin

for it to last less than one year. He registered for the Spring 2018 semester in two courses.

McLaughlin told him again she was requiring that he only enroll for one course. Under that

demand, Erik changed his registration so that he was only enrolled in Biochemistry. In addition,

Erik began working with the Ultrasound Division in Penn’s health system as part of Penn’s

Academic Associates Program.

       33.     In March of 2018, one of Erik’s professors, Professor Elliot, suggested that Erik

meet with Student Disability Services (“SDS”) because Erik was unable to complete his midterm
due to effects of his neuropathy that drastically reduced his writing speed. Erik shared his

diagnosis of neuropathy with Professor Elliot. This was the first time any person at Penn had

suggested or mentioned SDS to Erik.

       34.     Erik had an appointment with his neurologist on March 21, 2018.

       35.     It was very difficult to schedule an appointment with SDS. Erik was finally able

to do so with help from Professor Elliot.

       36.     Erik then met with SDS. SDS told him that he qualified for time and a half on

assessments due to neuropathy. Erik finished the rest of the Spring 2018 semester and summer

2018 with that time and a half accommodation.

       37.     In the Summer 2018 session, there was a problem with Erik’s University of

Pennsylvania Health System (“UPHS”) account. Penn locked him out of access to its online

resources, buildings, and work two weeks. It was in June, which was right in the middle of his

Physics course, which was a notoriously challenging course. It took hours and hours of Erik’s

time to remediate and it was not until he reported this to a doctor in the Ultrasound Division,

who then intervened on Erik’s behalf, that it was eventually fixed. This put him at a significant

disadvantage relative to his peers. Keeping up with his courses became very stressful. The

added stress led to manifestations of nerve pain from Erik’s neuropathy and he had to be treated

twice in the emergency department; on one occasion receiving nerve blocking injections to

attenuate his pain.

       38.     Erik told his Physics professor, Dr. Taylor, that the compressed schedule of the

course and recent setbacks were causing him notable distress and the manifestation of nerve

pain. Erik was constantly in fear of McLaughlin’s ultimatum and an involuntary dismissal from

the Program. During his Physics midterm, Erik had a breakdown that Dr. Taylor witnessed. Dr.
Taylor permitted Erik to take an incomplete for Physics. Erik completed the course in the start

of the Fall 2018 semester.

       39.     In the Spring of 2018, Erik was engaged in occupational therapy to address

neuropathy symptoms. He was also traveling to Bryn Mawr regularly to be tutored by a Ph.D. in

Physics.

       40.     On or about June 25, 2018, Erik met with his academic advisor, Dr. John

Zimmerman, who is one of four advisors in the LPS program. Erik and Zimmerman discussed

the incomplete for Physics. Dr. Zimmerman told Erik that he would have until the end of the

summer of 2019 to complete the program.

       41.     Erik met with academic advisor Danielle Lever, Senior Advisor for the Pre-Health

Program, in late July 2018. Lever told Erik that he had until the end of the summer 2019 to

complete the program.

       42.     The end of the summer of 2019 was a shorter timeline than what Erik expected,

based on his previous conversation with McLaughlin, during which McLaughlin told Erik that he

had until the end of the Fall 2019 semester to complete the program. It was also, yet again, an

arbitrary deadline, imposed despite the Program’s promise of an individualized experience and

timeline that met each student’s personal needs and goals. And, given McLaughlin’s

requirement that Erik take a single class in Fall 2018, it was impossible to achieve.

       43.     Erik nonetheless set out to meet this new, arbitrary, shortened deadline. Erik

sought to take an independent study in Fall 2018. Dr. Zimmerman and McLaughlin insisted that

this required McLaughlin’s approval.

       44.     McLaughlin opposed to the independent study. Then, for no perceptible,

legitimate reason, McLaughlin told Erik that he could register for the courses he wanted, but it
would mean that he must complete the program by the end of the spring semester of 2018. This

pushed up his timeline another three months—a total of at least seven months earlier than what

McLaughlin originally promised Erik. This deadline was unreasonable, contrary to Erik’s

wishes and known needs, and, yet again, in defiance of the Program’s promise of an

individualized experience and timeline.

        45.      Erik followed McLaughlin’s recommendation not to do the independent study,

but, with this twice-shortened deadline to complete the Program, had to take a heavy course load

for fall 2018.

        46.      This course load, plus Penn’s repeated denials of support, compounded Erik’s

depression-related symptoms, and particularly his feelings of anxiety and hopelessness. In late

October 2018, Erik had to be treated inpatient at the hospital for stress. The hospital wanted Erik

to remain for observation for at least a day, but Erik, who was terrified that Penn would use the

absences as a reason to drop him from the Program, pleaded with the hospital to permit him to

leave so he could get back to his classes. Erik returned to two of his classes that day—with

bandages and his hospital bracelets on—so as not to miss them.

        47.      At this point, Penn was aware that Erik was exhibiting signs of significant stress

and exhaustion, and that he may not be thinking clearly.

        48.      In fact, Erik had been meeting and regularly corresponding with Penn’s

Counseling and Psychological Services during this semester. CAPS operates under guidelines

concerning students in an emotional crisis, which include a requirement that where a student is in

crisis and may not be thinking clearly, providing notice to a student’s dean and making sure that

the student is not left unattended. See CAPS Dealing with a Crisis, at

caps.wellness.upenn/edu/dealing/.
       49.     In early November, Erik was admitted for inpatient care for an acute stress

reaction and hypersomnolence due to stress.

       50.     While in the hospital, one of Erik’s colleagues from the Ultrasound Division was

on his treatment team. Erik requested that his hospitalization be kept a private matter. However,

upon his discharge, Erik was told that all of his colleagues in the Ultrasound Division had been

informed of his hospitalization. The stress of this violation further exacerbated Erik’s anxiety

and depression.

       51.     After his hospitalization, Erik determined he could not continue with his schedule.

He thought he might have to speak with a dean to address his schedule without fear of reprisal

from McLaughlin. But to speak with a dean, he would need a faculty referral. He set up

meetings with CAPS, Dr. Johnathan Wagner, and Dr. Michael Cancro—one of his professors—

to talk about his course load and the twice-shortened timeline being imposed by Penn through

McLaughlin.

       52.     Erik met with Dr. Cancro in or about the second week of November. In this

meeting, Erik shared his struggles with the Program. He described his extreme stress,

hopelessness, and some of his stress reactions. Erik explained that he needed to speak with a

dean and relayed his belief that he needed a faculty recommendation to do so.

       53.     Dr. Cancro responded first by asking Erik where Erik had earned his

undergraduate degree.

       54.     Then Dr. Cancro told Erik that people who come from certain institutions, certain

state schools typically do not possess the cognitive acumen to succeed at a place like Penn.

       55.     Erik told Dr. Cancro about how his injury, resulting disability, and surgical

recovery had affected his time at Penn.
       56.     Dr. Cancro responded that no one cares. He told Erik that there are thousands of

applicants for medical school and no one is going to sit there and read his sob story. Dr. Cancro

concluded the meeting by telling Erik that there are people with “certain conditions” that make

getting through medical school difficult or impossible, and that it really is “best for everyone” if

those people just don’t go to medical school in the first place. He told Erik that this was a reality

that he would just have to learn to live with.

       57.     Dr. Cancro stated numerous times in the meeting that he was faculty at the

medical school and served on the admissions committee for Penn’s Perelman School of

Medicine. He also claimed to be friends with high-ranking officials at Penn’s medical school,

including its dean.

       58.     Erik asked for accommodations for completing work due to his hospitalization,

including an incomplete in the course. Dr. Cancro refused the incomplete. Erik offered a note to

verify the hospitalization. Dr. Cancro suggested that Erik may have used his position as a

research intern at the hospital to forge the note, and would not accept one.

       59.     Erik also met with Dr. Wagner, who, notably, was the professor for the class to

which Erik had returned to in bandages and his hospital bracelets. Erik told Dr. Wagner how

much he was struggling.

       60.     Dr. Wagner knew Erik was going to CAPS to address his extreme stress. He

knew that Erik was dangerously sleep-deprived. Wagner even commented that Erik sometimes

had trouble forming complete sentences during class discussions. Yet, in meetings with Erik in

or about November 2018, Dr. Wagner chose to tell Erik that it was “kind of pathetic” that he did

not have a higher grade point average in his master’s program. He told Erik repeatedly that he

should be embarrassed for not turning in all of his work on time. He told Erik that turning his
work in on time was so simple that even a grade schooler could do it. This greatly exacerbated

Erik’s feeling of worthlessness.

       61.     Wagner admonished Erik for coming to his office hours regularly. He asked Erik

why he had come to Penn in the first place. Erik stated that he had chosen Penn because it

advertised a flexible and personalized curriculum, which Erik needed for his disabilities, of

which Dr. Wagner was aware. Wagner claimed that he had done extensive research on post-

baccalaureate programs and that he knew Penn was one of the strictest in the country. As such,

he did not know why Erik would have chosen the Program. This made Erik feel further isolation

and exacerbated his feeling of worthlessness.

       62.     Neither Dr. Cancro nor Dr. Wagner helped Erik meet with a dean to address his

unmanageable schedule. Instead, both asked Erik to understand their position and both noted that

McLaughlin was their boss.

       63.     Throughout November and December 2018, Erik continued meeting with Carmen

Moedano at CAPS. He asked her for a meeting with a dean. She knew of his disabilities, his

hospitalizations, his fear of failing in the Program, and that McLaughlin had become a trigger for

his symptoms of depression and anxiety. Moedano stated that the director of CAPS could refer

Erik to a dean. She said she would ask the director to intervene in Erik’s case. She requested

more information from Erik.

       64.     On November 25th and 26th, 2018, Erik sent emails to Carmen Moedano, from

which it was evident that he was so severely depressed and anxious that he was at risk of self-

harm or suicide.

       65.     In his November 25, 2018 email, Erik stated:

       I woken [sic] up the past couple of mornings with a splitting headache and my
       heart pounding out of my chest -I'm not sure if they're palpitations or what. I
       haven't had time to go to any of my follow-up appointments from when I was in
       the hospital a couple of weeks ago and I'm too scared to book them because of the
       overwhelming amount of school work I'm currently buried under. I've tried
       talking to my Professors, and while a couple of them have been responsive others
       have been less so. I have an incredibly tight schedule to complete all of my make-
       up work by the end of the semester -even then, I have one professors who has just
       started giving me zeros despite trying to talk with him on several occasions. I'm
       not sure if this schedule is humanly possible, even for someone who is completely
       healthy. I think there is a high probability that I'll end up back in the hospital at
       this rate, but I don't have the luxury of worrying about my health at the moment.
       One of my professors is insistent that they need either LPS or a Dean or someone
       to “give them permission” to work with me so I can either turn in assignments
       that are overdue or do some form of makeup work, ect. [sic].

He then continued by stating that he was hesitant to work with the Program again to seek help

because of how he had been treated up until that point. He explained, again, how the timeline

had been twice changed on him to render his completion impossible, and how purported policies

were being made up on the spot and imposed upon him.

       66.    Erik received no reply.

       67.    On November 26, 2018, Erik emailed Moedano again. He stated,

       I stayed up last night trying to get things in to meet some deadlines I had for various
       classes. I cancelled my plans to go back home for Thanksgiving so I could stay here
       and work. All I do day in and day out is sleep, eat and work. I went out for about 3
       hours to eat dinner with a friend one night over thanksgiving and I felt so guilty for
       doing it. I have so many due dates and commitments that I can't keep up with them
       all, it's not humanly possible. I had to stop several times on the walk to the BioMed
       library just to catch my breath.

       I still haven't been able to book any of my follow-up appointments because there
       literally aren't enough hours in the day. I'm too afraid to go to a Doctor because I
       don't want to fail anymore assignments and I'm absolutely will not drop anything
       out of principle -I told LPS this could happen and I will not stand to be penalized
       for a situation I tried to avoid but have been forced into.

       All of my professors think they're being reasonable with their deadlines -and
       individually they are. But if you multiply the amount of work over 4 classes in a
       small time frame, it just can't be done.
He went on to reiterate that the Program kept changing his completion deadline. He said that he

had spoken to the Program about the timeline, explained that this might happen, but they would

not alter it. He again asked to meet with a dean and asked for assistance.

          68.   Moedano did not reply.

          69.   Erik met with Moedano on November 27, 2018. She told him that she could not

reply to emails like the ones he had sent due to a CAPS policy. Moedano told Erik that she had

asked the director of CAPS to meet with him, but the director had declined. She then

recommended, yet again, going back to see McLaughlin, despite having been briefed extensively

on what she had subjected Erik to.

          70.   Erik told Moedano he did not know how much longer his health would last and

that he was certain his body was going to give out soon. He told her he was sure he was going to

die. He told her he was certain that after his death his family would likely seek legal retribution

against Penn and that he didn’t want anything to happen to her as she was one of the people who

actually tried to help him. He told Moedano that he was going to send her an email that she could

show to CAPS if something were to happen to him.

          71.   Moedano said he did not have to do that, but Erik reiterated that he did not want

his family to come after her if he died. She thanked him for his consideration.

          72.   He sent her the third email that night.

          73.   This was the only email Moedano responded to.

          74.   Moedano did not call for crisis intervention. She did not ask him to stay at the

office until she could help him get psychiatric help or meet with someone on his behalf. Put

differently, she did not follow CAPS’s own guidelines for ensuring the safety of a student in

crisis.
       75.     On or about December 6th, 2018, Erik met with Moedano for the last time.

Moedano told Erik that she had asked the director of CAPS to intervene in Erik’s case, but the

director had declined to meet with Erik a second time. Moedano had set up a phone call with one

of Erik’s advisors, Danielle Lever. During this conference call, Lever stated that the Program had

been made aware that Erik had expressed having problems with McLaughlin. Despite this, Lever

and Moedano again suggested that he meet with McLaughlin. The call ended without any

resolution for assisting Erik with his workload or his timeline.

       76.     After the phone call, Moedano stated that she did not believe there was anything

further that CAPS could do for Erik.

       77.     On or about December 16, 2018, Erik attempted suicide by hanging. He survived

and went to the hospital.

       78.     He was in the hospital from December 18, 2018, until December 27, 2018.

During this time he spoke with SIS and Dr. Manning, another of Penn’s agents.

       79.     Erik never completed his courses for the Fall 2018 semester. Over the winter

break of that school year, he had several conversations with SIS, as did his mother on his behalf.

Erik told Lindsay Adams and Lauren Rudick both of SIS, numerous times that he could not work

with McLaughlin. He expressly identified working with her as a trigger for him, and they were

aware that McLaughlin was responsible for most of his challenges in school. His mother relayed

the same information.

       80.     Erik asked to meet with someone else—anyone else—from the University.

       81.     SIS scheduled a meeting with Erik and his mother for January 22, 2019. They

included McLaughlin. Erik replied to the emailing notifying him of this and stated:

       Thank you for the communication and opportunity to meet. I do want to meet today,
       but ask that Jackie please not attend. I spoke with my psychiatrist about meeting
       with her and how the idea was affecting me. He expressed concern that meeting
       with her directly at this time could be re-traumatizing, and advised that I not do so.
       I will look forward to seeing you later today unless you advise me otherwise. If you
       need time to re-schedule without Jackie, please let me know and I'll look forward
       to meeting you then.

       82.     Erik and his mother arrived at the school for the meeting and Jackie McLaughlin

was present. Erik experienced an acute attack of his anxiety and left the meeting. He collapsed

at the school in the parking lot and struck his head on the concrete. Erik had to be taken to be

taken to the hospital via ambulance.

       83.     On or about the second week of February 2019, Erik received a letter from

Mclaughlin stating that the Program was aware he was hospitalized in December, and that he

would likely not complete his courses for the Fall 2018 semester. As a result, Penn was placing

him on a mandatory leave of absence.

       84.     By the time Erik received the letter from McLaughlin, Penn had locked him out of

most of his access to accounts, to campus, and to campus resources. Despite this, the letter from

McLaughlin stated that he had four weeks to complete Cell Signaling, and until the end of that

semester to complete his other courses, an obvious and complete impossibility. The letter was a

constructive discharge from the Program.

                                            COUNT I
                    Violation of Title III of the ADA, 42 U.S.C. § 12182(a).

       85.     Paragraphs 1 through 84 are incorporated here by reference.

       86.     Erik is a student with disabilities. Erik is diagnosed with neuropathy, major

depressive disorder, and post-traumatic stress disorder. At the time he attended Penn, he

experienced nerve pain and numerous manifestations of acute stress, including heart palpitations,

insomnia, hypersomnolence, inability to concentrate, headaches, gastrointestinal issues, and
suicidal ideation, all of which were and are debilitating and substantially limit major life

activities.

        87.    Defendant is a private school and place of public accommodation as defined

under Title III of the ADA, 42 U.S.C. § 12102(7).

        88.    Erik is qualified to participate in the Program. Erik came to the program with two

degrees in neuroscience. He graduated with a Master’s in neuroscience. Erik maintained a grade

point average above a 3.0 in the Program, despite his disabilities and the discrimination from the

school. During his time in the post-baccalaureate program, Erik also interned at Penn

Presbyterian Hospital and the Hospital of the University of Pennsylvania in the Division of

Clinical Ultrasound. In this time he was featured in Nephrology Times and presented his

research at international medical conferences hosted by the American Society of Nephrology,

and by the American Cardio Renal Society. He went on to present on Penn’s behalf to the

National Kidney Foundation and the World Congress of Ultrasound in Medical Education.

        89.    With reasonable accommodations, Erik is fully capable of meeting the academic

standards of the Program. Such accommodations would not fundamentally alter the nature of the

College of Liberal and Professional Studies Post-Baccalaureate program.

        90.    The University of Pennsylvania intentionally and explicitly discriminated against

Erik because of his disabilities by needlessly and without legitimate reason altering his deadline

for completion of the Program, while being fully aware of his disabilities and his increasing

stress and inability to address his health needs.

        91.    In addition, University of Pennsylvania faculty explicitly told Erik that because of

his disabilities, he should not be enrolled in the Program, and should not pursue attending

medical school.
       92.      Faculty made overtly discriminatory statements against all people with

disabilities, mocked Erik’s disabilities, and dismissed the challenges Erik faced because of them,

and because of the discrimination by the University on the whole.

       93.      It is evident that Penn mistreated Erik by repeatedly ignoring his mental health

needs and his physical needs, and by leaving the control of his programming and

accommodations to McLaughlin, who was the exact person who caused him the most distress.

Penn’s actions towards Erik, which included

                a.     Shortening Erik’s time to finish the Program;
                b.     Requiring him to take only one course of McLaughlin’s choice;
                c.     Permitting him to take any choice he wanted but at the cost of losing
                       another semester of time to complete the Program;
                d.     Requiring him to meet repeatedly with McLaughlin even after he
                       identified her as a trigger for his disabilities;
                e.     Refusing him appropriate medical leaves;
                f.     Refusing him promised crisis support; and
                g.     Ultimately dismissing him,

had no perceptible, legitimate cause. It is the demeaning statements about Erik’s disabilities and

persons with disabilities by Penn’s agents that shed light on the reasons for such gross

maltreatment.

       94.      Penn has thus prevented Erik from the full and equal enjoyment of the educational

program that it provides to Erik’s non-disabled peers.

       WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter an Order as

follows:

       (a)      Granting judgment for the Plaintiff and against Defendant;

       (b)      Injunctive relief in the form of reversing Defendant’s dismissal of Erik and
                granting him a withdrawal at the completion of the Summer 2018 semester;

       (c)      Reimburse Erik for the cost of the Program;

       (d)      An award of attorney’s fees and costs; and
        (e)     Grant such other relief as the Court deems equitable and just.

                                            COUNT II
              Violation of Section 504 of the Rehabilitation Act, 29 U.S.C.S. § 794.

        95.     Paragraphs 1 through 94 are incorporated here by reference.

        96.     Erik is a student with disabilities. Erik is diagnosed with neuropathy, major

depressive disorder, and post-traumatic stress disorder. At the time he attended Penn, he

experienced nerve pain and numerous manifestations of acute stress, including heart palpitations,

insomnia, hypersomnolence, inability to concentrate, headaches, gastrointestinal issues, and

suicidal ideation, all of which were and are debilitating and substantially limit major life

activities.

        97.     Defendant is a recipient of federal financial assistance in the form of federal

student loan and grant monies. See 29 U.S.C. § 794(a).

        98.     Erik is qualified to participate in the Program. Erik came to the program with two

degrees in neuroscience. He graduated with a Master’s in neuroscience. Erik maintained a grade

point average above a 3.0 in the Program, despite his disabilities and the discrimination from the

school. During his time in the post-baccalaureate program, Erik also worked at Penn

Presbyterian Hospital and the Hospital of the University of Pennsylvania in the Division of

Clinical Ultrasound. In this time he was featured in Nephrology Times and presented his

research at international medical conferences hosted by the American Society of Nephrology,

and by the American Cardio Renal Society. He went on to present on Penn’s behalf to the

National Kidney Foundation and the World Congress of Ultrasound in Medical Education.
        99.     With reasonable accommodations, Erik is fully capable of meeting the academic

standards of the Program. Such accommodations would not fundamentally alter the nature of the

College of Liberal and Professional Studies Post-Baccalaureate program.

        100.     It is evident that Penn mistreated Erik by repeatedly ignoring his mental health

needs and his physical needs, and by leaving the control of his programming and

accommodations to McLaughlin, who was the exact person who caused him the most distress.

Penn’s actions towards Erik, which included

                a.     Shortening Erik’s time to finish the Program;
                b.     Requiring him to take only one course of McLaughlin’s choice;
                c.     Permitting him to take any choice he wanted but at the cost of losing
                       another semester of time to complete the Program;
                d.     Requiring him to meet repeatedly with McLaughlin even after he
                       identified her as a trigger for his disabilities;
                e.     Refusing him appropriate medical leaves;
                f.     Refusing him promised crisis support; and
                g.     Ultimately dismissing him,

had no perceptible, legitimate cause. It is the demeaning statements about Erik’s disabilities and

persons with disabilities by Penn’s agents that shed light on the reasons for such gross

maltreatment.

        101.    Moreover, it is clear from Penn’s actions and the statements of its agents that

Penn’s mistreatment of Erik arose at least from reckless disregard of his disabilities, and likely

from an intentionally discriminatory desire to engineer his dismissal from the Program because

of his disabilities.

        102.    Penn’s admonition to Erik in November 2018, through its agent, Dr. Cancro, that

Erik, as a person with disabilities, should “learn to live with” the idea that Erik will and should

be rejected from medical school because of his disabilities, and that that was for the best, was,

even standing alone, manifestly and grossly unjust. Put in context (a statement made to a student
that Penn knew was in crisis due, in part, to his disabilities, during a meeting where that student

was asking for help to get himself out of crisis), it was shockingly cruel. It was also intimidating

since Dr. Cancro repeatedly stated that he was on the admissions committee for the Perelman

School of Medicine, enrollment at which was an obvious ambition of Erik’s.

       103.      Similarly, Penn’s failure to follow its own policies and procedures for helping

students in crisis speaks to a disregard for Erik’s well-being that crosses the line from mere

negligence to reckless, and dangerous, disregard.

       104.      Penn thereby prevented Erik from the full and equal enjoyment of the educational

program that it provides to Erik’s non-disabled peers.

       WHEREFORE, Plaintiffs respectfully request this Honorable Court to enter an Order as

follows:

           (a)    Granting judgment for the Plaintiff and against Defendant;

           (b)    Awarding compensatory damages to Plaintiff against Defendant;

           (c)    Awarding punitive damages to Plaintiff against Defendant;

           (d)    An award of attorney’s fees and costs; and

           (e)    Granting such other relief as the Court deems equitable and just.

                            COUNT III– BREACH OF CONTRACT

       105.      Paragraphs 1 through 104 are incorporated here by reference.

       106.      As set forth in detail above, Defendant knowingly, repeatedly, and persistently

enforced on Erik arbitrary deadlines for completion of the Program that were contrary to

Defendant’s own policies and procedures.

       107.      The Handbook and all public-facing information for Defendant’s College of

Liberal and Professional Studies makes clear that a student’s schedule is meant to be
individualized, and should not include so many courses that the student is unable to complete

them to satisfaction.

       108.      The Handbook and Defendant’s public-facing information for the Program

contain no deadline for completion of the program. See Post-Baccalaureate Pre-Health Programs

Student Handbook, at 4, lps.upenn.edu/sites/default/files/2020-10/prehealth-handbook-2020-

2021.pdf. The University also states that a leave of absence should last as long as is appropriate

for the individual student. See Penn LPS Leave of Absence Policy, at

lps.upenn.edu/students/forms (“Students typically take a leave for a full academic year.

Individual circumstances may require more of less time; the length of the leave is determined by

the school.”).

       109.      Defendant, through McLaughlin, nonetheless enforced a leave of absence policy

upon Erik that did not exist by denying that a leave of less than a year was possible. Defendant

did so in response to Erik’s reasonable request for accommodations for his disability, and

contrary to both its policies regarding services for students with disabilities and its promise that

schedules will be made to suit the individual student in the Program.

       110.      Defendant forced Erik to take certain courses. This was again contrary to the

Program’s handbook, which does not enforce any curriculum and, again, advertises that the

experience will be individualized to the needs and professional goals of each student.

       111.      Defendant’s punitive and arbitrary invention of rules for Erik alone, which rules

conflicted with Defendant’s own policies and rendered Erik’s completion of the Program

impossible, constituted a breach of Defendant’s contract with Erik.

       112.      So, too, did Defendant’s failure to follow its own guidelines for helping to ensure

the safety and well-being of students experiencing a crisis that puts them at risk of self-harm or
suicide.

       113.      These breaches caused the Plaintiff tremendous and enduring harm. He spent

thousands of dollars in tuition for a program that Defendant rendered impossible to complete.

He was hospitalized repeatedly during the Program due to the stress that Defendant’s breaches of

its contract with him, combined with his known disabilities, caused him. He was driven to

attempt suicide. And then, in January 2019, after his suicide attempt, and after Erik had

indicated that McLaughlin was a trigger for the very symptoms that had driven him to suicide,

Penn continued to insist that McLaughlin would remain the gatekeeper for his continued

participation and progress in the program. The anxiety-related blackout that Erik suffered as a

result of Penn’s insistence on McLaughlin’s continued control over his course of study resulted

in a serious head injury and further hospitalization.

       114.      As a result of this breach of contract, Erik finds himself at what is, essentially,

square one on his journey to medical school and in pursuit of his dream of becoming a doctor.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to enter an Order as

follows:

           (a)    Finding that Defendant University of Pennsylvania breached the parties’
                  Agreement;

           (b)    Granting judgment for the Plaintiff and against Defendant;

           (c)    Awarding compensatory damages to Plaintiff against Defendant in excess of
                  $75,000 for the breach of their contract and its foreseeable harms; and

           (d)    Granting such other relief as the Court deems equitable and just.
Dated: November 5, 2020   Respectfully submitted,

                          _

                          _________________________________
                          Michael D. Raffaele (PA ID 91615)
                          Gillian M. Dagress (PA ID 313370)
                          Raffaele & Associates, LLC
                          1230 County Line Road
                          Bryn Mawr, PA 19010
                          T: (610) 922-4200 / F: (610) 646-0888
                          E: Michael@MyKidsLawyer.com

                          Counsel for Plaintiff
